Simmons, C. J.
1. It has never been the practice in this State to enter on the record the fact that the prisoner and his counsel were present when the verdict was rendered and when the sentence was pronounced, and from arraignment to sentence, or that the prisoner was asked, before sentence, whether there was any reason why sentence should not he pronounced upon him. The silence of the record as to such facts is, therefore, no cause for *496arresting the judgment or setting it aside. Smith v. State, 60 Ga. 430; Nolan v. State, 53 Ga. 138.
Argued June 20,
Decided July 12, 1904.
Indictment for assault with intent to murder. Before Judge Felton. Bibb superior court. May 2, 1904.
John B. Cooper, for plaintiff in error.
William Brunson, solicitor-general, contra.
2. In view of the facts disclosed by the record there was no error in the refusal of the judge to grant bail pending the hearing of the motion to set aside the judgment. Judgment affirmed.

All the Justices concur.